Citation Nr: 1622789	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease, a gallbladder condition, and irritable bowel syndrome.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for major depressive disorder.

4. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June to November 1998, and from October 2001 to September 2003 with additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The issues of service connection for gastrointestinal and low back disabilities were remanded in December 2013 for further development.

The Veteran testified at a videoconference hearing in October 2011 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In the December 2013 decision the issue of entitlement to service connection for a respiratory disability to include chronic upper respiratory infections and a sinus condition was remanded.  As that issue was granted in a June 2014 rating decision it is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its December 2013 remand directives, the Board ordered VA examinations for the Veteran's gastrointestinal and low back disorders.  The examinations were adequate for rating purposes; however, the rationales were inadequate.

With respect to the Veteran's claim of entitlement to service connection for a gastrointestinal disability, the May 2014 examiner opined that because there were no service treatment records showing a history of stomach problems, it was less likely than not that the appellant's condition was incurred during military service.  An addendum opinion noted that the Veteran was diagnosed with gastritis at the May 2014 examination, and contemporary medical knowledge did not support a physiological link between gastritis and posttraumatic stress disorder.  

Notably, neither opinion addresses the evidence of a possible link between PTSD and gastroesophageal reflux disease offered by the representative in May 2016.  The Board remands for an addendum opinion to address a June 2010 diagnosis of gastroesophageal reflux disease, and whether it or any other diagnosed gastrointestinal disorder is aggravated by the Veteran's service-connected posttraumatic stress disorder, to include medications used to treat that disorder.

With respect to the Veteran's claim of entitlement to a low back condition, the May 2014 examiner opined that there were no objective findings of low back medical history during active service from 2001-2003, and that the appellant's low back condition was not acknowledged until an MRI in 2009.  An addendum opinion acknowledged the Veteran's claim that he had trauma to the back as a result of riding in military vehicles, but found that the service treatment records did not show that the claimant received medical care for such injuries.  These conclusions did not address the August 2003 post-deployment questionnaire where the Veteran indicated that he had back pain, a July 2006 VA treatment note where the claimant complained of increasing lumbar pain, and a June 2008 VA treatment record where the appellant complained of chronic pain, which he believed started in the military.  Because the examiner failed to consider this information supporting the existence of a chronic condition, the decision is inadequate and must therefore be remanded.

Finally, with regard to the Veteran's claims for an increased rating for posttraumatic stress disorder, and entitlement to service connection for major depressive disorder, the RO denied an increased rating and service connection, respectively, in June 2015.  The Veteran filed a timely notice of disagreement in December 2015.  A Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a statement of the case, accompanied by notification of his appellate rights, which addresses his claims of entitlement to service connection for a major depressive disorder and an increased rating for posttraumatic stress disorder.  The Veteran is advised that the Board will not address these issues in the absence of a timely perfected appeal.

2. Thereafter, return the Veteran's claims file to the examiner who performed the May 2014 examination, the examiner who provided the addendum opinions, or, if neither is available, to a new physician examiner who is qualified to address the etiology of the Veteran's disorders.  The physicians must be provided access to the appellant's claims folder, to include Virtual VA and VBMS, and a copy of this remand. 

For the Veteran's back disability, the physician must opine whether it is at least as likely as not that any diagnosed back disorder was caused by or is otherwise related to service.  The examiner must address the Veteran's statements to include his assertion that riding in Humvees and on rough terrain attributed to his current back disability.  The physician must also address the August 2003 post-deployment questionnaire and the 2006 and 2008 complaints of chronic low back pain continuing since service.

With respect to the claimed gastrointestinal disorder, the examining physician must opine whether it is at least as likely as not that any diagnosed gastrointestinal disorder is related to service and/or was caused or is permanently worsened (aggravated) by posttraumatic stress disorder.  The examiner is specifically to consider the June 2010 VA examination's diagnosis of GERD, and address the evidence provided by the Veteran's representative indicating a link between PTSD and gastrointestinal disorders.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice- connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 

A fully reasoned rationale is required for any and all opinions offered.

3. After the development requested has been completed, the RO should review the reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4. Then, the record should again be reviewed. If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




